DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0001] should include U. S. Patent No. 11,116,471 issued on 14 September 2021.
Appropriate correction is required.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 17-25 are objected to because of the following informalities:  
17. (Proposed Amendments) A computed tomography (CT) imaging system comprising: 
an x-ray source configured to operate at a tube current and at a tube potential while generating an x-ray beam; 
a CT detector configured to collect projection data of a person; and 
at least one processing unit configured to execute programmed instructions stored in memory, the at least one processing unit, when executing the programmed instructions, configured to: 
receive operator inputs that include a modified system feature and a clinical task having a task object; (separating functions)
determine a task-based image quality (IQ) metric based on the operator inputs, the task-based IQ metric representing a desired overall image quality of image data for performing the clinical task, the image data being acquired using a reference system feature, wherein the reference system feature and the modified system feature are a same type of feature and include a reconstruction algorithm or a scan parameter; 
determine an exposure-control parameter based on the task object, the modified system feature, and the task-based IQ metric; and 
direct the x-ray source to generate the x-ray beam during a CT scan, wherein at least one of the tube current or the tube potential during the CT scan is a function of the exposure-control parameter.
Appropriate correction is required.
Claims 18 and 19 are objected to because of the following informalities:  
18. (Proposed Amendments) The CT imaging system of claim 17, wherein the at least one processing unit is further configured to receive the exposure-control parameter and direct the x-ray source to generate the x-ray beam during the CT scan (previously recited in claim 17) based on the exposure-control parameter.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
19. (Proposed Amendments) The CT imaging system of claim 18, wherein the at least one processing unit is further configured to determine a tube-current modulation (TCM) profile using the exposure- control parameter, the TCM profile specifying tube currents during the CT scan for different angular and longitudinal positions of the x-ray source, wherein directing the x-ray source to generate the x-ray beam during the CT scan (previously recited in claim 17) includes directing the x-ray source to generate the x-ray beam during the CT scan (previously recited in claim 17) according to the TCM profile.
Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  
21. (Proposed Amendments) The CT imaging system of claim 17, wherein the at least one processing unit is configured to direct the x-ray source to generate the x-ray beam during the CT scan (previously recited in claim 17), wherein the exposure-control parameter has a designated relationship with respect to at least one of an image noise or a radiation dose parameter, the at least one processing unit further configured to convert the exposure-control parameter to a different exposure-control parameter.
Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  
22. (Proposed Amendments) The CT imaging system of claim 17, wherein the at least one processing unit is configured to determine the task-based IQ metric using a detectability index, the detectability index being a task-based frequency-dependent signal-to-noise ratio (SNR) metric that combines a spatial resolution and noise properties of the CT imaging system and a spatial-frequency content of the task object.
Appropriate correction is required.
Claims 24 and 25 are objected to because of the following informalities:  
24. (Proposed Amendments) The CT imaging system of claim 17, wherein the operator inputs include a reference image having a desired overall image quality, the at least one processing unit, when executing the programmed instructions, is configured to determine the task-based IQ metric using the reference image.
Appropriate correction is required.
Claims 31 and 32 are objected to because of the following informalities:  
31. (Proposed Amendments) The CT imaging system of claim 30, wherein the at least one processing unit is further configured to receive the adjusted IQ reference and direct the x-ray source to generate the x-ray beam during the CT scan (previously recited in claim 30) based on the adjusted IQ reference.
Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  
32. (Proposed Amendments) The CT imaging system of claim 31, wherein the at least one processing unit is further configured to determine a tube-current modulation (TCM) profile using the adjusted IQ reference, the TCM profile prescribing respective tube currents during the CT scan for different angular and longitudinal positions of the x-ray source, wherein directing the x-ray source to generate the x-ray beam during the CT scan (previously recited in claim 30) includes directing the x-ray source to generate the x-ray beam during the CT scan (previously recited in claim 30) according to the TCM profile.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: at least one processing unit in claims 17-25 and 30-36.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-36 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 17-36 contain subject matter not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-25, 28, and 30-36 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites a passive limitation “memory” in line 6, which renders the claim indefinite.  It is unclear whether the computed tomography (CT) imaging system further comprises a memory storing programmed instructions.  See transitional phrases in MPEP § 2111.03 for more information.

Claim 28 recites a limitation “the exposure-control parameter is based on the task-based IQ metric, a modulation transfer function (MTF) of a CT imaging system for the clinical task, a noise power spectrum (NPS) of the CT imaging system, and a frequency content (W) of the CT imaging system for the clinical task” in lines 2-5, which renders the claim indefinite.  The limitation is contrary to a limitation “the task-based IQ metric is based on a modulation transfer function (MTF) of the CT imaging system for the clinical task, a noise power spectrum (NPS) of the CT imaging system, and a frequency content (W) of the CT imaging system for the clinical task” recited in claim 25.

Claim 30 recites a passive limitation “memory” in line 6, which renders the claim indefinite.  It is unclear whether the computed tomography (CT) imaging system further comprises a memory storing programmed instructions.  See transitional phrases in MPEP § 2111.03 for more information.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-36 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rupcich et al. (U. S. Patent No. 10,973,489 B2).
With respect to claims 17-25, Rupcich et al. disclosed a computed tomography (CT) imaging system as claimed (claims 1-9).

With respect to claims 26-29, Rupcich et al. disclosed a method as claimed (claims 10-13).

With respect to claims 30-36, Rupcich et al. disclosed a computed tomography (CT) imaging system as claimed (claims14-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Rohler et al. (U. S. Patent No. 11,116,471 B2) disclosed methods and an apparatus for an extended low-contrast detectability for radiographic imaging systems.
Rupcich et al. (U. S. Patent No. 10,973,489 B2) disclosed a CT imaging system and a method using a task-based image-quality (IQ) metric to achieve a desired image quality.
Lee et al. (U. S. Patent No. 10,937,209 B2) disclosed a tomography imaging apparatus and a method of reconstructing a tomography image.
Rohler et al. (U. S. Patent No. 10,555,716 B2) disclosed methods and an apparatus for an extended low-contrast detectability for radiographic imaging systems.
Crotty et al. (U. S. Patent No. 10,426,424 B2) disclosed a system and a method for generating and performing imaging protocol simulations.
Fan et al. (U. S. Patent No. 10,085,698 B2) disclosed methods and systems for an automated modulation of a tube-current.
Wang et al. (U. S. Patent No. 10,064,591 B2) disclosed a system, a method, and a computer-readable medium for a preview of a low-dose X-ray projection and tomographic images.
Lin et al. (U. S. Patent No. 10,028,720 B2) disclosed a phantom for quality control.
Stayman et al. (U. S. Patent No. 9,936,924 B2) disclosed task-based source-detector trajectories for tomographic imaging.
Litvin et al. (U. S. Patent No. 9,824,467 B2) disclosed an iterative image reconstruction.
Rohler et al. (U. S. Patent No. 9,681,851 B2) disclosed methods and an apparatus for an extended low-contrast detectability for radiographic imaging systems.
Rohler et al. (U. S. Patent No. 8,891,849 B2) disclosed an extended low-contrast detectability for radiographic imaging systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884